 In the Matter Of PAN AMERICAN REFINING CORPORATIONandINTER-NATIONAL ASSOCIATION OF MACHINISTS, LOCAL No. 1446, OFDISTRICT 37, AFFILIATED WITH THE A. F. OF L.In the Matter of PAN AMERICAN REFINING CORPORATIONandTEXASCITY EMPLOYEES FEDERATION, UNAFFILIATEDCases Nos R-2681 and R-2682, respectivelySECOND AMENDMENT TO DIRECTION OF ELECTIONMarch 6, 1942On February 6, 1942, the National Labor Relations Board, hereincalled the Board, issued a Supplemental Decision and Amendments toDirection of Election in the above-entitled proceedings,' directingthat an election'be held among certain described employees as earlyas possible but not later than 30 days after said Direction.OilWorkers International Union, Local 449, affiliated with the C. I. 0.,having since filed charges alleging that Pan American Refining Cor-poration, herein called the Company, is engaging in certain unfairlabor practices and the Company having agreed in settlement of thecharges to post certain notices for a period of 60 days, the Board Herebyamends the Direction of Election of February 6, 1942, by strikingtherefrom "thirty (30) days" and substituting therefore "ninety (90)days."138 N L Ii B 98539 N. L. R. B., No. 101.563